Case 1:18-cr-20489-TLL-PTM ECF No. 166 filed 09/11/20                  PageID.3906       Page 1 of 1



                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MICHIGAN




 United States of America,

                                    Plaintiff,

 v.                                                     Case No. 1:18−cr−20489−TLL−PTM
                                                        Hon. Thomas L. Ludington
 James D. Pieron, Jr,
                                    Defendant(s),




                                 NOTICE OF MOTION HEARING

 PLEASE TAKE NOTICE OF THE FOLLOWING:

    RE−NOTICE of hearing on [68] MOTION for New Trial , and [66] MOTION for Judgment of
 Acquittal as to James D. Pieron, Jr. Motion Hearings RE−set for 10/21/2020 at 10:00 AM
 before District Judge Thomas L. Ludi ngton (From 9/22/2020). (KWin)

   All of the aforementioned Defendants are required to appear at the United States District
 Court, United States Post Office Building, 1000 Washington Avenue, Bay City, Michigan.




                                       Certificate of Service

    I hereby certify that this Notice was electronically filed, and the parties and/or counsel of
 record were served.

                                                 By: s/K Winslow
                                                     Case Manager

 Dated: September 11, 2020
